Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-15-2005

USA v. Guzman
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3068




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Guzman" (2005). 2005 Decisions. Paper 1014.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1014


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT


                       No. 03-3068




                UNITED STATES OF AMERICA

                              v.

                 ROBINSON GUZMAN,
                             Appellant




ON APPEAL FROM THE UNITED STATES DISTRICT COURT
        FOR THE DISTRICT OF NEW JERSEY

               (Dist Court No. 02-CR-00761)
         District Court Judge: Hon. John C. Lifland


        Submitted Under Third Circuit LAR 34.1(a)
                   November 1, 2004

   Before: ALITO, BARRY, and FUENTES Circuit Judges.

                  ( Filed: June 15, 2005)




               OPINION OF THE COURT
PER CURIAM:

       The defendant in this case pled guilty to a one-count indictment that charged him

with conspiring to distribute and to possess with intent to distribute more than 50 grams

of crack cocaine, in violation of 21 U.S.C. § 846. The District Court sentenced the

defendant to 120 months of imprisonment.

       The defendant filed a pro se notice of appeal, and defense counsel submitted a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), and moved to withdraw.

Following the decision in United States v. Booker, 125 S.Ct. 738 (2005), we issued a per

curiam opinion. We identified only one non-frivolous issue, namely, that the District

Court had sentenced the defendant on the assumption that the Sentencing Guidelines were

mandatory. We vacated the sentence imposed by the District Court and remanded for

resentencing in accordance with Booker, and we denied counsel’s motion to withdraw.

       We later granted the government’s petition for panel rehearing, and in light of the

fact that the mandatory minimum sentence prescribed by statute for the offense for which

the defendant was convicted is 10 years of imprisonment, see 21 U.S.C. §§ 841(b)(1)(A)

and 846, we now conclude that the appeal does not present any non-frivolous issues. We

thus dismiss the appeal and grant counsel’s motion to withdraw.